Case:12-13815-TBM Doc#:716-1 Filed:08/16/21              Entered:08/16/21 16:31:08 Page1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                      )
                                             )
 UNITED WESTERN BANCORP, INC.,               )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                             )       Chapter 7
                                             )
                              Debtor.        )


                ORDER GRANTING MOTION FOR ORDER APPROVING
               ABANDONMENT OF ASSET PURSUANT TO 11 U.S.C. §554(a)


         THE COURT, having examined the Motion for Order Approving Abandonment of Asset
 Pursuant to 11 U.S.C. §554(a) (the “Motion to Abandon Asset” or “Motion”) filed by Simon E.
 Rodriguez, chapter 7 trustee, and the Court, being advised in the premises and finding good cause
 to grant the Motion to Abandon Asset, hereby

         ORDERS that the Motion to Abandon Asset is GRANTED. Pursuant to 11 U.S.C. 554(a),
 United Western Bancorp Inc.’s (“UWBI’s”) ownership of stock representing 100% ownership of
 United Western Bank (the “Bank Stock”) is deemed abandoned pursuant to 11 U.S.C. §554(a) and
 the estate’s ownership of the Bank Stock is terminated.

          DATED this __ day of August, 2021.

                                             BY THE COURT:



                                             United States Bankruptcy Judge




 3537609.1
